BROWN, J.
This case was submitted on the motion of the Attorney General to strike the bill of exceptions and on the merits.
The bill of exceptions is nothing more than a catechismal stenographic report of the trial, embodying the testimony of the witnesses and the remarks of counsel and of the court, in patent violation of rule 32 of circuit court practice. — Civil Code 1907, p. 1526; Hester v. Cantrell, 169 Ala. 490, 53 South. 1009.
*310In addition to this, as a canse for striking the bill of exceptions, it was not presented to the trial judge within 90 days from the rendition of the judgment.- — Code 1907, 3019; Tuggle v. Wilson, 179 Ala. 671, 60 South. 391.
The motion to strike the bill of exceptions is granted, and, there being no error apparent upon the record, the judgment of the city court is affirmed.
Affirmed.